PIEPER, J.,
concurring in part and dissenting in part.
I respectfully dissent with the majority’s decision to hold the master erred in finding that one of the easements was abandoned. Based upon our standard of review, I would affirm the master’s determination of abandonment of the *500easement, as I would find evidence does exist in the record to support that determination. See Judy v. Kennedy, 398 S.C. 471, 478, 728 S.E.2d 484, 487 (Ct.App.2012) (providing the “termination of an easement by abandonment is a factual question in an action at law”); Eldridge v. Eldridge, 398 S.C. 113, 118, 728 S.E.2d 24, 26 (2012) (“In an action at law tried by a master, an appellate court will affirm the master’s factual findings if there is any evidence in the record which reasonably supports them.”). I concur with the majority’s decision to affirm the remaining issues on appeal.